DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2017/039816, filed on 11/02/2017, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2016-253855, filed 12/27/2016, and 2017-162720, filed 08/25/2017. The preliminary amendment filed on 05/28/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-19 are pending. Claims 1-19 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 11/28/2019,02/20/2020, 05/11/ 2020, 12/28/2020, and 06/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Priority

5.	Receipt is acknowledged of papers submitted on 07/16/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

6.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 7-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7, recites “wherein the resin is at least one resin selected from the group consisting of a urethane resin or a polycarbonate resin”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claim 8 being depended on claim 7 is rejected as well. 

9.	Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11, recites “further comprising: at least one ultraviolet absorbing agent selected from a triazine-based ultraviolet absorbing agent or a benzotriazole-based ultraviolet absorbing agent”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-7, and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “’973”). 
	
Regarding claims 1-6: ‘856 discloses a lens for spectacles (Page 34/63, [0123]) 
comprising: a resin (Page 31/63, [0100]; Page 32/63, [0104]), and Page 35/63, [0128]). a compound represented by Formula (1) (Page 9/63, [0007]) , wherein the compounds (37), (39), and (47) are a specific examples of the compound (Page 35/63, [0128]). 
                                                                              

    PNG
    media_image1.png
    191
    219
    media_image1.png
    Greyscale
                                    
    PNG
    media_image2.png
    71
    230
    media_image2.png
    Greyscale

Regarding claim 7: ‘856 discloses the lens for spectacles (Page 34/63, [0123]), wherein the resin is at least one resin selected from the group consisting of a urethane resin (Page 31/63, [0100]), and a polycarbonate resin (Page 32/63, [0104]). 

Regarding claim 11: ‘856 discloses the lens for spectacles (Page 34/63, [0123]), further comprising: at least one ultraviolet absorbing agent selected from a triazine-based ultraviolet absorbing agent and a benzotriazole-based ultraviolet absorbing agent (Page 20/63, [0047]).
Regarding claim 12: ‘856 discloses spectacles (Page 34/63, [0123]) comprising the lens for spectacles (Page 34/63, [0123]). 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “’973”) as applied to claim 1 above, and further in view of Yuichi et al. (WO 2016/174788, equivalent to US Pub. No. 2018/0134872 A1, hereinafter “’872”). 

Regarding claims 8,10: The disclosure of ‘973 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘973 does not expressly teach the urethane resin is a thiourethane resin or an episulfide resin. 
However, ‘872 teaches a plastic lens (Page 1, [0001]; Page 1, [0010]) comprising an ultraviolet absorbing agent (Page 1, [0012]), and a resin material such as  thiourethane resin (Page 6, [0080]; Page 7, [0086]) or an episulfide resin (Page 6, [0080]; Page 7, [0081]) with benefit of providing a plastic lens which can absorb light with a wavelength of 400 to 420 nm with sufficiently high efficiency but is reduced in the absorption of light with a wavelength of around 420 nm or longer, is less affected by harmful light, suppresses yellow coloration and therefore has excellent appearance, suppresses yellowish discoloration of a lens over time, and has excellent heat resistance, light resistance, and also optical performance, particularly an excellent Abbe's number (Page 1, [0011]). 
In an analogous art of a composition for plastic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin material by ‘973 so as to include a resin material such as a thiourethane resin or an episulfide resin as taught by ‘872, and would have been motivated to do so with reasonable expectation that this would result in providing a plastic lens which can absorb light with a wavelength of 400 to 420 nm with sufficiently high efficiency but is reduced in the absorption of light with a wavelength of around 420 nm or longer, is less affected by harmful light, suppresses yellow coloration and therefore has excellent appearance, suppresses yellowish discoloration of a lens over time, and has excellent heat resistance, light resistance, and also optical performance, particularly an excellent Abbe's number as suggested by ‘872 (Page 1, [0011]). 

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “’973”) as applied to claim 1 above, and further in view of Masakazu Murakami (WO 2015/163313, equivalent to US Pub. No. 2017/0029553 A1, hereinafter “’553”). 

Regarding claim 9: The disclosure of ‘973 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘973 does not expressly teach a refractive index of the resin is higher than 1.65. 
However, ‘553 teaches a polymerizable composition for optical materials (Page 1, [0001]), and in particular a plastic eyeglass lens is comprised of the optical material (Page 10, Claims 10) having a refractive index of e-line is in a range of 1.6 to 1.8 (Page 6, [0118]; Page 10, Claim 9) with benefit of providing to reduce the thickness of a lens, a plastic material having a high refractive index, reducing chromatic aberration, and a plastic material having a high Abbe number is desired (Page 1, [0002]; Page 2, [0041). 
In an analogous art of a composition for plastic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin material by ‘973 so as to include a refractive index of the resin is higher than 1.65 as taught by ‘553, and would have been motivated to do so with reasonable expectation that this would result in providing to reduce the thickness of a lens, a plastic material having a high refractive index, reducing chromatic aberration, and a plastic material having a high Abbe number is desired as suggested by ‘553 (Page 1, [0002]; Page 2, [0041]). 

15.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “’973”) as applied to claim 1 above, and further in view of Nishida et al. (JP 2015-0105993 A, machine translation, hereinafter “’993”) or Sadako Okamura (JP 2016-010947 A, machine translation, hereinafter “’947”). 
	
Regarding claims 13-19: The disclosure of ‘973 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘973 teaches the polymer material is used for an image display device, and is further is used as a material for shielding (Page 34/63, [0123]); Page 50/63, [0156]). Thus, ‘973 suggests that the polymer material is used for a protective sheet to be provided on a display surface. ‘973 does not expressly teach a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support.
However, ‘993 teaches a protective sheet for a liquid crystal screen, wherein a plurality of transparent sheet-like substrates having different hardness from each other are laminated (Page 5/15, [0001]; Page 7/15, [0011]) with benefit of providing to improve the light resistance of an image display device member (Page 7/15, [0010]; Page 10/15, [0026])) or to shield blue light (including a long-wavelength ultraviolet region) from a display device (Page 7/15, [0012]; Page 11/15, [0032]). 
	Alternatively, ‘947 teaches a hard coat transfer film capable of imparting a hard coat layer having a function of shielding a so-called blue light to a desired location, and a polymer resin plate or a polymer resin film having a hard coat layer (Page 5/16, [0001]) with benefit of providing to produce a hard coat transfer film exhibiting hard coat properties simultaneously exhibiting blue light shielding property, and suppressing yellowing, and to provide a hard coat transfer film obtained by the method and a molded article imparted with hard coat properties (Page 7/16, [0011]). 

In an analogous art of a protective sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the protective sheet by ‘973 to a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support as taught by ‘’993, and would have been motivated to do so with reasonable expectation that this would result in providing to improve the light resistance of an image display device member (Page 7/15, [0010]; Page 10/15, [0026]) or to shield blue light (including a long-wavelength ultraviolet region) from a display device as suggested by ‘993 (Page 7/15, [0012]; Page 11/15, [0032]). 
In an analogous art of a protective sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the protective sheet by ‘973 to a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support as taught by ‘’947, and would have been motivated to do so with reasonable expectation that this would result in providing to produce a hard coat transfer film exhibiting hard coat properties simultaneously exhibiting blue light shielding property, and suppressing yellowing, and to provide a hard coat transfer film obtained by the method and a molded article imparted with hard coat properties as suggested by ‘947 (Page 7/16, [0011]). 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/30/2021